Exhibit 10.61

 

WAIVER AND RELEASE

 

This Waiver and Release (this “Waiver and Release”) is made pursuant to the
Restructuring Agreement (the “Restructuring Agreement”), dated as of July 30,
2004, by and among Artemis International Solutions Corporation, a Delaware
corporation (the “Company”), Artemis International Solutions, Ltd., a wholly
owned subsidiary of the Company (the “Guarantor Subsidiary”) and Laurus Master
Fund, Ltd., c/o Ironshore Corporate Services Ltd., P.O. Box 1234 G.T.,
Queensgate House, South Church Street, Grand Cayman, Cayman Islands (“Laurus”).
 Capitalized terms used and not otherwise defined in this Consent are used
herein as defined in the Restructuring Agreement.

 

WHEREAS, Pursuant to the Registration Rights Agreement, the Company had an
obligation to timely file the Registration Statement (as defined in the Security
Agreement) and Company has failed to timely file such Registration Statement
(the “Breach”);

 

WHEREAS, The Company and Laurus have entered into a Restructuring Agreement,
dated as of the same date hereof, to effect the restructuring of the Security
Agreement and certain of the Ancillary Agreements in part, to help assure
acceptance of the Registration Statement to be filed by the Securities and
Exchange Commission; and

 

WHEREAS, In connection with the Restructuring Agreement, the Company has
requested the consent of Laurus with respect to the waiver of its rights and
remedies with respect to the Breach.

 

NOW, THEREFORE, notwithstanding the provisions of the Security Agreement or any
of the Ancillary Agreements, the undersigned hereby consents pursuant to the
terms of the Restructuring Agreement to the waiver and release of (i) its right
to collect liquidated damages with regard to the Breach, except as expressly
provided in the Restructuring Agreement, and (ii) all actions, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims and demands whatsoever, in law, admiralty
or equity against the Company and any of its stockholders, directors, officers
or agents that it may have ever had, now have or hereafter can, shall or may
have, with respect to the Breach, from the beginning of the world to the day of
the date of this Waiver and Release under the Security Agreement, any of the
Ancillary Agreements or any related agreements or instruments which may be
inconsistent with the intent hereof.

 

Dated:  July 30, 2004

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------